                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


CHARLES RAY SMITH,

                Petitioner,                     Case No. 17-CV-13614
                                                HON. GEORGE CARAM STEEH
v.                                              UNITED STATES DISTRICT JUDGE

RANDEE REWERTS,1

         Respondent.
______________________/

           ORDER DENYING PETITIONER’S MOTION FOR
         RECONSIDERATION (Doc. 16) AND MOTION TO STAY
      PROCEEDINGS AND HOLD PETITION IN ABEYANCE (Doc. 19)

        Petitioner, Charles Ray Smith, filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254, challenging his convictions for first-

degree murder, Mich. Comp. Laws § 750.316, two counts of assault with

intent to rob while armed, Mich. Comp. Laws § 750.89, one count of first-

degree criminal sexual conduct, Mich. Comp. Laws § 750.520b, one count

of conspiracy to commit armed robbery, Mich. Comp. Laws §§ 750.157a

and 750.529, one count of first-degree home invasion, Mich. Comp. Laws §

        1
          The only proper respondent in a habeas case is the habeas petitioner’s custodian, which in the
case of an incarcerated habeas petitioner would be the warden of the facility where the petitioner is
incarcerated. See Edwards Johns, 450 F. Supp. 2d 755, 757 (E.D. Mich. 2006); see also Rule 2(a), 28
U.S.C. § 2254. The Court substitutes Warden Randee Rewerts, Petitioner’s current warden, in the caption
in place of Shane Jackson.

                                                  -1-
750.110a(2), and two counts of unlawful imprisonment, Mich. Comp. Laws

§ 750.349b. On September 27, 2018, the court denied Petitioner’s habeas

petition. (Doc. 14).

      Now before the court is Petitioner’s motion for reconsideration on the

grounds that he only recently learned that from 2003 through 2007, the

Michigan State Police (MSP) Lansing Laboratory experienced irregularities

with DNA analysts’ proficiency examinations. Specifically, Petitioner claims

he learned of this when another inmate provided him with a transcript of a

Daubert hearing in a criminal case brought in the Wayne County Circuit

Court in 2009. In that case, People v. Carter, No. 08-11155, (Doc. 16-1),

DNA analyst Ann Chamberlain, who used to work for the MSP lab, testified

that Lynne Helton, the DNA analyst who examined DNA samples from the

rape victim and who testified in Petitioner’s case, took the proficiency

examination for her supervisor Charles Barna in 2003. (Doc. 16-1 at PgID

5119-20). During the investigation below, Helton placed the DNA profile

gathered from the rape victim’s vaginal swipe on the national DNA

database, and it came back with a match to the Petitioner. Helton then

obtained a new DNA sample from the Petitioner and determined that it

matched the DNA sample from the rape victim’s vaginal swab. Helton


                                      -2-
testified at Petitioner’s trial that only one individual in 16.2 quadrillion

African-Americans would have the same DNA profile as Petitioner.

      Petitioner argues that Chamberlain’s testimony also raises questions

about the credibility of Melinda Jackson who collected the DNA samples in

this suit. (Doc. 21 at PgID 5354). Petitioner claims that the discovery of

this allegedly new evidence invalidates the DNA evidence which supported

his conviction, and amounts to a Brady violation because the prosecution

did not disclose this evidence during discovery. Petitioner’s post-conviction

counsel submitted an affidavit that she learned of the proficiency

examination misconduct in early September, 2018. Petitioner claims that

he should be allowed to return to state court to develop the new evidence,

Brady claim, and ineffective assistance of counsel claim, and that this court

should stay and abate this petition pending the presentation of his claims in

state court. At the invitation of the court, the government has filed a

response which the court has duly considered. For the reasons set forth

below, Petitioner’s motion for reconsideration and motion to stay shall be

denied.

      Local Rule 7.1(h)(3) provides that a party seeking reconsideration

“must not only demonstrate a palpable defect by which the Court and the


                                        -3-
parties and other persons entitled to be heard on the motion have been

misled but also show that correcting the defect will result in a different

disposition of the case.” For the reasons set forth below, Petitioner is not

entitled to a stay of this court’s order denying his habeas petition because

Petitioner has failed to demonstrate that he was unable to learn of the

allegedly new evidence sooner. Moreover, even if Petitioner could not

have learned of the evidence involving misconduct in proficiency

examinations in the MSP laboratory, such does not require a different

disposition in this case.

      A.    Sufficiency of the Evidence

      The court first considers Petitioner’s argument that the DNA evidence

in this case is not reliable because Lynne Helton took a proficiency test for

her superior Charles Barna while at the MSP Laboratory. As an initial

matter, the court notes that Petitioner’s theory at trial and in his habeas

petition is that he had consensual sex with the rape victim. The crux of his

habeas petition was that his counsel was ineffective for failing to introduce

witnesses who would have supported his theory that he knew the rape

victim and was in a romantic relationship with her. Given his theory that he

had consensual sex with the rape victim, the reliability of the DNA evidence


                                      -4-
was not central to Petitioner’s defense. Also, the court sets forth the non-

DNA evidence which supports Petitioner’s conviction. There was physical

evidence that a rape took place based on bleeding and vaginal bruising

which was consistent with a sexual attack. The rape victim gave a partial

description of her assailant which matched the Petitioner, and testified that

she did not know the Petitioner and had never had consensual sex with

him. There was testimony that Petitioner had been seen with the co-

defendants on six occasions, that Petitioner was present at a meeting the

night before the rape when Petitioner and his co-defendants agreed to hunt

for rival gang members to take revenge for the abduction of co-defendant

Steven Bard’s brother; and Petitioner was present with co-defendant Bard

the morning after the sexual attack and home invasion.

      In addition to the non-DNA evidence which supports Petitioner’s

conviction, Helton’s involvement in taking her superior, Charles Barna’s,

proficiency examination in 2003 does not invalidate her DNA analysis in

this case. As the government points out, her superior had her take his

proficiency examinations because she was good at DNA testing. There is

no evidence that there was any flaw in the DNA tests performed in this

case some four years later.


                                     -5-
      In Harris v. Wolfenbarger, No. 05-cv-74316, 2007 WL 2421545, at

*15 (E.D. Mich. Aug. 27, 2007) (Cohn, J.), a case decided nearly a year

prior to Petitioner’s trial, the court considered a similar argument involving

these same forensic scientists. In that case, the petitioner argued he was

entitled to habeas relief because Charles Barna had collected and

evaluated DNA samples, and Barna had engaged in misconduct by having

his subordinate scientist, Lynne Helton, perform his proficiency tests.

Thus, petitioner argued Barna’s analysis must be ignored. Id. The court

rejected the argument on the grounds that an independent lab confirmed

the DNA profile, the incident involving the misconduct was removed in time

from the analysis, and Barna was thoroughly cross-examined. Id.

      The same result should be reached here for even more compelling

reasons. Petitioner’s trial counsel retained his own DNA expert who

reviewed the procedures the MSP lab used to test Petitioner’s DNA, and

found them to be proper. (Doc. 8-33 at PgID 3412). And Helton was

thoroughly cross-examined about her scientific method at trial. Moreover,

the facts here are stronger than in Harris as it is Helton who performed the

DNA analysis in this case, and unlike Barna, her proficiency has never

been in question. Indeed, she was the one who took Barna’s proficiency


                                      -6-
tests for him. As in Harris, this court concludes that even considering

Barna’s proficiency examination misconduct, reliance on the DNA analysis

here, combined with the other evidence, provides sufficient evidence to

convict Petitioner and there is no reason to stay this matter to allow

Petitioner to return to state court to present this allegedly new evidence.

      B.    Alleged Brady Violation

      Petitioner also argues this matter should be stayed to allow Petitioner

to return to state court to pursue alleged Brady violations. Under the rule

announced in Brady v. Maryland, 373 U.S. 83, 87 (1963), a defendant’s

due process rights are violated if the government suppresses favorable

evidence where the evidence is material to guilt or punishment, irrespective

to the good or bad faith of the prosecution. Strickler v. Greene, 527 U.S.

263, 280 (1999); Mason v. Mitchell, 320 F.3d 604, 628 (6th Cir. 2003). To

demonstrate a Brady violation, a defendant must demonstrate three

components: (1) the evidence at issue must be favorable to the accused,

either because it is exculpatory or impeaching; (2) the state must have

suppressed the evidence, whether wilfully or inadvertently; and (3)

prejudice must have resulted. Strickler, 527 U.S. at 281-82; O’Hara v.

Brigano, 499 F.3d 492, 502 (6th Cir. 2007). Brady’s obligation to disclose


                                      -7-
applies to exculpatory evidence that is known only to the police, but

withheld from the prosecution. See Harris v. Lafler, 553 F.3d 1028, 1033

(6th Cir. 2009); Kyles v. Whitley, 514 U.S. 419, 437-38 (1995).

     Here, it is not clear that evidence of Barna’s proficiency testing

misconduct amounts to impeachment evidence of Helton. A July 30, 2004,

report from the MSP summarizes Barna’s misconduct and exonerates

Helton. (Doc. 18-5 at PgID 5322). In that report, the forensic science

division commander of the Department of State Police writes:

           It had come to our attention and has been fully
           investigated that Mr. Barna did not complete [the
           2003 proficiency examination] on his own.         A
           complete investigation was conducted by our agency
           which included extensive review of Mr. Barna’s tests
           and the individual who assisted him, Ms. Lynne
           Helton. As a result of our investigation, we are
           confident Ms. Helton’s tests were completed on her
           own. Any assistance she provided to Mr. Barna
           was as a result of inappropriate directives or
           misleading and false information given to her by
           her supervisor, Mr. Barna. Mr. Barna is no longer
           employed with the Michigan State Police Forensic
           Science Division.

     Id. (emphasis added). Barna was dismissed for misconduct, but

Helton was exonerated in the investigation. Petitioner also relies on

attorney argument in the Carter case that Helton’s assistance to Barna

spanned over several years and was not a one time occurrence. (Doc. 18-

                                     -8-
3 at PgID 5301-04). But there is no dispute that Barna resigned prior to

July, 2004, nearly three years prior to the collection and analysis of DNA

evidence in this case.

      Even if the evidence could have been used to impeach Helton, there

is no Brady violation where the evidence is available to the defendant from

another source. Abdur’Rahman v. Colson, 649 F.3d 468, 474 (6th Cir.

2011). The Sixth Circuit has held that “Brady does not apply to materials

that are not ‘wholly within the control of the prosecution.’” United States v.

Delgado, 350 F.3d 520, 527 (6th Cir. 2003) (quoting Coe v. Bell, 161 F.3d

320, 344 (6th Cir. 1998)). In Harris, supra, the Petitioner discovered

evidence of Barna’s proficiency testing misconduct in 2005 from a source

other than the government, and Petitioner likewise could have discovered

the information himself from other sources during that same time period.

Also, one year before Petitioner’s trial, in People v. Leiterman, No. 265821,

2007 WL 2120514, at * 12 (Mich. Ct. App. July 24, 2007), the Michigan

Court of Appeals affirmed the trial court’s decision to exclude evidence that

Charles Barna had been forced to resign after it was discovered he had

cheated on a required proficiency examination, even where Barna had

supervised the DNA subunit of the state police crime lab during the initial


                                      -9-
testing of evidence. In that case, the defendant represented that Barna’s

resignation over the proficiency examination misconduct was “common

knowledge.” Id. Even the Harris or Leiterman cases themselves would

have put Petitioner on notice of the evidence prior to his trial in July and

August, 2008.

      Moreover, there can be no Brady violation here because there has

been no showing of prejudice. Evidence is material only if there is a

reasonable probability that, had the evidence been disclosed to the

defense, the result of the proceeding would have been different. A

“reasonable probability is a probability sufficient to undermine confidence in

the outcome.” United States v. Bagley, 473 U.S. 667, 682 (1985). Here,

even if the prosecution had disclosed evidence that Helton took her

superior’s proficiency examination for him at his direction in 2003, there is

not a reasonable probability that this would have undermined the reliability

of her DNA analysis in 2007.

      C.    Alleged Ineffective Assistance of Counsel

      Next, the court considers Petitioner’s request that the court hold his

habeas petition in abeyance so he can pursue an ineffective assistance of

counsel claim in state court arising out of his trial counsel’s failure to


                                       -10-
request a Daubert hearing as to Veneta Friend and Helton’s testimony.

Friend was an evidence technician who located a used condom at the

crime scene, took crime scene photographs, and used gloves and tongs to

collect the condom for transportation to the police station. (Doc. 8-15 at

PgID 2321). There has been no new evidence pertaining to Friend’s

credibility or reliability. Thus, any claim of ineffective assistance for trial

counsel’s failure to obtain a Daubert hearing as to Friend is time-barred.

      Petitioner’s ineffective assistance claim for his trial counsel’s failure to

request a Daubert hearing as to Helton’s testimony fares no better.

Petitioner argues he should be allowed to return to state court to have a

Daubert hearing to challenge Helton’s conclusions and methods based on

Barna’s misconduct that he learned about from the Carter case. But

Petitioner has presented no new evidence calling into question Helton’s

scientific methods and findings. In fact, Petitioner’s own DNA expert

confirmed that the MSP procedures were proper. Also, in the Carter case,

after conducting a Daubert hearing, the trial court granted the government’s

motion to allow Helton to present DNA evidence, even over defendant’s

objections that the proficiency examination misconduct invalidated her

findings. (Doc. 18-4 at PgID 5321). Petitioner has not demonstrated any


                                       -11-
likelihood that a Daubert hearing in his case would have a different

outcome. His claim that Helton “cut corners” is not a part of the Carter

transcript which forms the basis for his motion for reconsideration.

      D.    Untimeliness

      Finally, because the new claims Petitioner seeks to pursue in state

court while holding his habeas petition in abeyance here would be time-

barred by AEDPA, Petitioner’s motion for reconsideration and to stay shall

be denied. The statute of limitations runs from the latest of four dates, two

of which are relevant here:


            (d)(1) A 1-year period of limitation shall apply to an
            application for a writ of habeas corpus by a person
            in custody pursuant to the judgment of a State
            court. The limitation period shall run from the latest
            of--
            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of
            the time for seeking such review;
            or
            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

28 U.S.C.A. § 2244(d)(1)(A)(D). The date under § 2244(d)(1)(A) is May 8,

2011 because the Michigan Supreme Court denied leave to appeal in

Petitioner’s direct appeal on February 7, 2011 and Petitioner had 90-days

                                     -12-
to seek certiorari in the United States Supreme Court. Thus, May 8, 2011

was the date of “the expiration of the time for seeking [direct] review.” The

statute of limitations period was then tolled during Petitioner’s state court

post-conviction motions. Petitioner filed his motion for relief from judgment

in the trial court on April 17, 2012. At that time, 21 days remained of the

limitations period. His state court collateral review ended when the

Michigan Supreme Court denied his application for leave to appeal on

October 31, 2017. Thus, Petitioner had until November 21, 2017 to raise

his habeas claims. Petitioner filed his motion for reconsideration on

October 9, 2018.

      Petitioner argues the claims are not time-barred because evidence of

Helton’s alleged misconduct was suppressed, and was only recently

discovered. Petitioner argues that the MSP entered a “gag order” that

prevented information about Barna’s resignation from being made public.

(Doc. 16-1 at PgID 5123-24), but it is unclear when this order was entered

or how long it was in effect. A letter from forensic science division

commander Michael Thomas in July, 2004, which was part of the Harris

record, demonstrates that the information was a matter of public record at

that time. (Doc. 18-5 at PgID 5322). For the reasons discussed previously


                                      -13-
in this opinion, Petitioner has not demonstrated that the evidence of

Barna’s misconduct could not have been discovered prior to November 21,

2017. Petitioner could have learned of the Barna investigation and

termination prior to that date as Harris learned of that investigation in 2005

and Leiterman knew at least as early as 2007. Also, there was no Brady

violation at all as the evidence could have been discovered from a source

other than the prosecution as it was for Harris and Leiterman.

      For the reasons set forth above, Petitioner’s motion for

reconsideration (Doc. 16) and motion to stay proceedings and hold petition

in abeyance (Doc. 19) are DENIED.

      A certificate of appealability shall not issue. The court declines to

issue a certificate of appealability, because Petitioner has not “made a

substantial showing of the denial of a constitutional right,” for the reasons

stated above. See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22.

      IT IS SO ORDERED.

Dated: April 4, 2019
                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE




                                     -14-
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
      April 4, 2019, by electronic and/or ordinary mail.

                   s/Marcia Beauchemin
                       Deputy Clerk




                          -15-
